Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2009

In re: Melinda Hande
Precedential or Non-Precedential: Precedential

Docket No. 08-2137




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In re: Melinda Hande " (2009). 2009 Decisions. Paper 1097.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1097


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                      April 30, 2009



                                           No. 08-2137

                                 In Re: Melinda Handel, Debtor
                                  Binder & Binder., P.C., Appellant
                                                v.
                       Melinda Handel; JoAnne B. Barnhart, Commissioner
                              Of Social Security Administration
                        (District of New Jersey(Newark)D.C.# 07-cv-02588)



Present: SLOVITER and BARRY, Circuit Judges and *POLLAK, District Judge

        1. Motion by Appellee, Commissioner for Social Security to Request Publication
           of Opinion.

*Honorable Louis H. Pollak,
 sitting by designation.

Opinion and Judgment issued on 2/18/09
Mandate issued on 3/12/09

                                                                  /s/ Carmella L. Wells
                                                                  Carmella L. Wells 267-299-4928
                                                                  Case Manager

                                       ORDER
The foregoing motion is granted.




                                                     By the Court,


                                                     /s/ Louis H. Pollak
                                                     Circuit Judge
Dated: June 19, 2009
PDB/cc: Jeffrey Herzberg, Esq.
       Anthony J. LaBruna, Jr., Esq.